Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following is a NON-FINAL REJECTION in response to the application filed on 6/19/2019.

	The status of the claims based on the preliminary amendment dated 8/17/2020 is as follows:
	Claim 11 has been cancelled; and

	The applicant’s SUBSTITUTE SPECIFICATION DATED 6/19/2019 (one dated 8/17/2020 is identical) has been APPROVED by the Examiner.


	Claims 1-10 and 12-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 6/19/2019 has been considered and a copy has been placed in the file.

	The applicant’s drawing replacement sheets dated 8/17/2020 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 1 and 3-4, the phraseology “cable-type window lifter” is indefinite and fails to positively recite the claimed invention.  Is it a cable window lifter or not?  What is meant by “type”?  In claim 1, lines 13, 15, 18, 19, 20, 22, 23, 28, the phraseology “Z2a”, “Z1a”, “Z3a”, “L2”, “b1a” etc…(and throughout all of the claims) are indefinite and fails to positively recite the claimed invention.  Exactly what is meant by these?  What is the applicant trying to claim?  In claim 1, line 16, the applicant recites “a window pane”.  Is this the same “window pane” that is recited in line 8?  If so, then proper antecedent basis should apply.  If not, then the applicant must clearly and positively show and disclose the multiple window panes.   In claim 1, line 21, the phraseology “<1.2” is not readily understood by the Examiner.  1.2 of what?  Exactly what is the applicant trying to claim?  In claim 1, line 23, the phraseology “a base-side virtual pivot axis” is not readily understood by the Examiner.  Exactly what is meant by “virtual pivot axis”?  In claim 2, lines 3-5, the phraseology is not readily understood by the Examiner.  The applicant appears to try and claim letter, numbers, and relationships thereof.  Exactly what is the applicant trying to claim?  In claim 5, line 3, the applicant recites “a third value”.  A third value of what?  Clarification is requested.  In claim 5, line 4, the phraseology “the third value is < 0.5” is not readily understood by the Examiner.  Throughout all of the claims the applicant recites numbers without stating what they stand for.  In claim 1, line 21, claim 6, line 2, the phraseology “and/or” is indefinite and 
	There is a lack of antecedent basis for the following:  In claim 1, lines 7-8, “the locking opening”, line 15, “the clear”, line 22, “the clear width”.

Depending on the applicant’s amendments, claims 1-10 and 12-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell, can be reached at telephone number 571-272-7069. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634